Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I: claims 1-6 in the reply filed on 6/7/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 9711391 B1)

Regarding claim 1, Huang et al. et al teaches a surface treatment method for treating a surface of a workpiece substrate including an easily oxidizable metal layer, the method comprising steps of: bringing a reducing gaseous fluid containing a reducing component into contact with the workpiece substrate; activating (i.e. microwaves) the reducing gaseous fluid generally concurrently with the contacting (Huang et al. Col. 5 ln 60-Col. 6 ln 11); and subsequently cleaning the workpiece substrate with cleaning liquid (Huang et al. Col. 8 ln 18+).

Regarding claim 2, Huang et al. et al teaches a surface treatment method according to claim 1, wherein the reducing component contains at least one selected from a group of hydrogen (H2), hydrogen sulfide (H2S), hydrogen peroxide (H202), carbon monoxide (CO) and a hydrogen-oxygen-containing compound (Huang et al. Col. 5 ln 60-Col. 6 ln 11).  

Regarding claim 3, Huang et al. et al teaches a surface treatment method according to claim 1 or 2, wherein the activation is performed by plasma treatment, corona discharge treatment, ultraviolet irradiation treatment or microwave irradiation treatment (Huang et al. Col. 5 ln 60-Col. 6 ln 11).    

Regarding claim 5, Huang et al. et al teaches a surface treatment method according claim 1, wherein the reducing gaseous fluid is fixable to the workpiece substrate by the contacting with the workpiece substrate; and oxidizing gaseous fluid is activated and brought into contact with the workpiece substrate on which the reducing gaseous fluid is fixed (Huang et al. Col. 5 ln 60-Col. 6 ln 11).    

Regarding claim 6, Huang et al. et al teaches a surface treatment method according claim 1, wherein the easily oxidizable metal layer contains at least one kind of metal selected from a group of copper, aluminum, iron and zinc (Huang et al. Col. 5 ln 60-Col. 6 ln 11).    


Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwai et al. (US 20180222164 A1)

Regarding claim 1, Iwai et al teaches a surface treatment method for treating a surface of a workpiece substrate including an easily oxidizable metal layer, the method comprising steps of: bringing a reducing gaseous fluid containing a reducing component into contact with the workpiece substrate; activating (i.e. corona) the reducing gaseous fluid generally concurrently with the contacting (Iwai et al. ¶466); and subsequently cleaning the workpiece substrate with cleaning liquid (Iwai et al. ¶466 – HF cleaning solution).

Regarding claim 2, Iwai et al teaches a surface treatment method according to claim 1, wherein the reducing component contains at least one selected from a group of hydrogen (H2), hydrogen sulfide (H2S), hydrogen peroxide (H202), carbon monoxide (CO) and a hydrogen-oxygen-containing compound (Iwai et al. ¶466).

Regarding claim 3, Iwai et al teaches a surface treatment method according to claim 1 or 2, wherein the activation is performed by plasma treatment, corona discharge treatment, ultraviolet irradiation treatment or microwave irradiation treatment (Iwai et al. ¶466).

Regarding claim 4, Iwai et al teaches a surface treatment method according claim 1, wherein the activation is performed by generating electric discharge between a pair of electrodes (Iwai et al. ¶466 – corona discharge will use a pair of electrodes.)

Regarding claim 5, Iwai et al teaches a surface treatment method according claim 1, wherein the reducing gaseous fluid is fixable to the workpiece substrate by the contacting with the workpiece substrate; and oxidizing gaseous fluid is activated and brought into contact with the workpiece substrate on which the reducing gaseous fluid is fixed (Iwai et al. ¶466).  

Regarding claim 6, Iwai et al teaches a surface treatment method according claim 1, wherein the easily oxidizable metal layer contains at least one kind of metal selected from a group of copper, aluminum, iron and zinc (Iwai et al. ¶482- the metal may be copper).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



6/10/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822